Exhibit 10.1

FirstMerit Corporation

2013 Annual Incentive Plan

Effective January 1, 2013



--------------------------------------------------------------------------------

Contents

 

 

Article 1. Establishment, Purpose, and Duration

     1   

Article 2. Definitions

     1   

Article 3. Administration

     5   

Article 4. Eligibility and Participation

     6   

Article 5. Awards

     6   

Article 6. Awards Not Assignable or Transferable

     7   

Article 7. Performance Measures

     7   

Article 8. Beneficiary Designation

     9   

Article 9. Rights of Participants

     9   

Article 10. Change in Control

     9   

Article 11. Amendment and Termination

     9   

Article 12. Reporting and Withholding

     10   

Article 13. Successors

     10   

Article 14. General Provisions

     10   



--------------------------------------------------------------------------------

FirstMerit Corporation

2013 Annual Incentive Plan

Article 1. Establishment, Purpose, and Duration

1.1 Establishment. FirstMerit Corporation, an Ohio corporation (hereinafter
referred to as the “Company”), establishes an incentive compensation plan to be
known as FirstMerit Corporation 2013 Annual Incentive Plan (hereinafter referred
to as the “Plan”), as set forth in this document. This Plan permits the grant of
Cash-Based Awards. This Plan shall become effective upon shareholder approval
(the “Effective Date”) and shall remain in effect as provided in Section 1.3
hereof.

1.2 Objectives of This Plan. The objectives of this Plan are to optimize the
profitability and growth of the Company through incentives consistent with the
Company’s goals and that link and align the personal interests of Participants
with an incentive for excellence in individual performance, and to promote
teamwork. This Plan is further intended to provide flexibility to the Company in
its ability to motivate, attract, and retain the services of Participants who
make significant contributions to the Company’s success and to allow
Participants to share in the success of the Company.

1.3 Duration of This Plan. This Plan shall commence on the Effective Date, as
described in Section 1.1, and shall remain in effect until terminated, modified,
or amended in accordance with Section 11.1 of the Plan.

Article 2. Definitions

Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.

 

  2.1 “Affiliate” means any entity (a) which, directly or indirectly, is
controlled by, controls, or is under common control with the Company, or (b) in
which the Company has a significant entity interest, in either case as
determined by the Committee, and which is designated by the Committee as such
for purposes of the Plan.

 

  2.2 “Annual Award Limit” or “Annual Award Limits” have the meaning set forth
in Section 5.3.

 

  2.3 “Award” means, individually or collectively, a grant to a Participant
under an Award Agreement of any Cash-Based Award, subject to the terms of this
Plan.

 

  2.4 “Award Agreement” means either: (a) a written or electronic agreement
entered into by the Company and a Participant setting forth the terms and
provisions applicable to an Award granted under this Plan, including any
amendment or modification thereof, or (b) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including any amendment or modification thereof. The Committee may
provide for the use of electronic, Internet, or other non-paper Award
Agreements, and the use of electronic, Internet, or other non-paper means for
the acceptance thereof and actions thereunder by a Participant.

 

  2.5 “Beneficiary” means the person a Participant designates to receive or
exercise any Plan benefit or right that is unpaid when the Participant dies.

 

  2.6 “Board” or “Board of Directors” means the Board of Directors of the
Company.

 

  2.7 “Cash-Based Award” means a contractual right granted to an Employee under
Article 5 entitling such Participant to receive a cash payment or payments, at
such times, and subject to such conditions, as are set forth in this Plan and
the applicable Award Agreement.

 

  2.8

“Cause” has the meaning set forth in any written agreement between the
Participant and the Company or any Related Entity or, if there is no written
agreement, one or more of the following acts of the Participant: (a) any act of
fraud, intentional misrepresentation, embezzlement, misappropriation or

 

1



--------------------------------------------------------------------------------

  conversion by the Participant of the assets or business opportunities of the
Company or any Related Entity; (b) conviction of the Participant of (or plea by
the Participant of guilty to) a felony (or a misdemeanor that originally was
charged as a felony but was reduced to a misdemeanor as part of a plea bargain)
or intentional and repeated violations by the Participant of the written
policies or procedures of the Company or Related Entity, as the case may be;
(c) disclosure, other than through mere inadvertence, to unauthorized persons of
any Confidential Information (as defined below); (d) intentional breach of any
contract with or violation of any legal obligation owed to the Company or any
Related Entity; (e) dishonesty relating to the duties owed by the Participant to
the Company or any Related Entity; (f) the Participant’s (i) willful and
continued refusal to substantially perform assigned duties (other than any
refusal resulting from sickness or illness or while suffering from an incapacity
due to physical or mental illness, including a condition that does or may result
in a Disability), (ii) willful engagement in gross misconduct materially and
demonstrably injurious to the Company or any Related Entity or (iii) breach of
any term of this Plan or an Award Agreement; or (g) any intentional cooperation
with any party attempting to effect a Change in Control unless (i) the Board has
approved or ratified that action before the Change in Control or (ii) that
cooperation is required by law.

However, Cause will not arise solely because the Participant is absent from
active employment during periods of paid time off, consistent with the
applicable paid time off policy of the Company or Related Entity with which the
Participant has a direct employment relationship, as the case may be, sickness
or illness or while suffering from an incapacity due to physical or mental
illness, including a condition that does or may result in a Disability or other
period of absence initiated by the Participant and approved by the Company or
Related Entity with which the Participant has a direct employment relationship,
as the case may be.

The term “Confidential Information” means any and all information (other than
information in the public domain) related to the Company’s or any Related
Entity’s business, including all processes, inventions, trade secrets, computer
programs, technical data, drawings or designs, information concerning pricing
and pricing policies, marketing techniques, plans, and forecasts, new product
information, information concerning methods and manner of operations and
information relating to the identity and location of all past, present and
prospective customers and suppliers.

 

  2.9 “Change in Control” means, unless otherwise provided in an Award
Agreement:

 

  (a) Individuals who, on April 19, 2006, constituted the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to April 19, 2006 whose
election or nomination for election was approved by a vote of at least
two-thirds of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without written objection to such nomination) will be an
Incumbent Director; provided, however, that no individual elected or nominated
as a director of the Company initially as a result of an actual or threatened
election contest with respect to directors or any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board will ever be deemed to be an Incumbent Director;

 

  (b) Any “person” (as such term is defined in Section 3(a)(9) of the Act and as
used in Sections 13(d)(3) and 14(d)(2) of the Act) becomes through any means
(including those described in Sections 1.08(c)(i) through (vi)) a “beneficial
owner” (as defined in Rule 13d-3 under the Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”);

 

  (c)

Any “person” (as such term is defined in Section 3(a)(9) of the Act and as used
in Sections 13(d)(3) and 14(d)(2) of the Act) becomes a “beneficial owner” (as
defined in Rule 13d-3 under the Act), directly or indirectly, of Company Voting
Securities representing twenty-five percent (25%) or more (but less than
fifty percent (50%)) of the Company Voting Securities;

 

2



--------------------------------------------------------------------------------

  provided, however, that the event described in this subsection (c) will not be
deemed to be a Change in Control for purposes of this subsection (c) by virtue
of any of the following acquisitions: (i) by the Company or any Related Entity;
(ii) by or through any employee benefit plan sponsored or maintained by the
Company or any Related Entity and described (or intended to be described) in
Code Section 401(a); (iii) directly through an equity compensation plan
maintained by the Company or any Related Entity, including this Plan and any
program described in Code Section 423; (iv) by any underwriter temporarily
holding securities pursuant to an offering of such securities; (v) by any entity
or “person” (including a “group” as contemplated by Sections 13(d)(3) and
14(d)(2) of the Act) with respect to which that acquirer has filed SEC
Schedule 13G indicating that the securities were not acquired and are not held
for the purpose of or with the effect of changing or influencing, directly or
indirectly, the Company’s management or policies (regardless of whether such
acquisition of securities is considered to constitute the acquisition of control
under the Bank Holding Company Act of 1956 pursuant to Regulation Y promulgated
thereunder), unless and until that entity or person files SEC Schedule 13D, at
which point this exception will not apply to such Company Voting Securities,
including those previously subject to a SEC Schedule 13G filing; or
(vi) pursuant to a Non-Control Transaction (as defined in Section 2.9(d)).

 

  (d) The consummation of a merger, consolidation, statutory share exchange, or
similar form of corporate transaction involving the Company or any Related
Entity that requires the approval of the Company’s shareholders, whether with
respect to such transaction or the issuance of securities in connection with the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (i) more than fifty percent (50%) of the total voting
power of (A) the corporation resulting from such Business Combination (the
“Surviving Entity”), or (B) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of one hundred percent (100%) of
the voting securities eligible to elect directors (“Total Voting Power”) of the
Surviving Entity (the “Parent Entity”), is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, shares into which such Company Voting Securities were
converted pursuant to such Business Combination), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Company Voting Securities among the holders thereof immediately prior to
the Business Combination; and (ii) at least a majority of the members of the
board of directors of the Parent Entity (or, if there is no Parent Entity, the
Surviving Entity) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination. Any Business
Combination which satisfies all of the criteria specified in subsections (i) and
(ii) of this Section 2.9(d) will be deemed to be a “Non-Control Transaction”; or

 

  (e) The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing:

 

  (1) With respect to an Award that is subject to Code Section 409A and that is
payable or settled upon a Change in Control, the Change in Control must also
constitute a “change in control event” within the meaning of Code Section 409A;

 

  (2)

A Change in Control of the Company will not be deemed to occur solely because
any person acquires beneficial ownership of more than twenty-five percent
(25%) of the Company Voting Securities as a result of the acquisition of Company
Voting Securities by the Company which reduces the number of Company Voting
Securities outstanding; provided that if after such acquisition by the Company
such person becomes the beneficial owner of additional Company Voting Securities
that increases the percentage of outstanding Company Voting Securities

 

3



--------------------------------------------------------------------------------

  beneficially owned by such person by more than one percent (1%), a Change in
Control of the Company will then occur; and

 

  (3) The Employee will not be entitled to any amount under this Plan if he or
she acted in concert with any person or group (as defined above) to effect a
Change in Control, other than at the specific direction of the Board and in his
or her capacity as an employee of the Company or any Related Entity.

 

  2.10 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

 

  2.11 “Committee” means the Compensation Committee of the Board or a
subcommittee thereof, or any other committee designated by the Board to
administer this Plan. The members of the Committee shall be appointed from time
to time by and shall serve at the discretion of the Board and shall be composed
of not less than two (2) Directors, each of whom is a nonemployee director
(within the meaning of Rule 16b-3) and an outside director (within the meaning
of Code Section 162(m)) to the extent Rule 16b-3 and Section 162(m) of the Code,
respectively, are applicable to the Company and the Plan. If the Committee does
not exist or cannot function for any reason, the Board may take any action under
the Plan that would otherwise be the responsibility of the Committee.

 

  2.12 “Covered Employee” means any Employee who is or may become a “Covered
Employee,” as defined in Code Section 162(m), and who is designated, either as
an individual Employee or class of Employees, by the Committee within the
shorter of: (a) ninety (90) days after the beginning of the Performance Period
provided the outcome for the Performance Period is substantially uncertain, or
(b) twenty-five percent (25%) of the Performance Period has elapsed, as a
“Covered Employee” under this Plan for such applicable Performance Period.

 

  2.13 “Director” means any individual who is a member of the Board of Directors
of the Company.

 

  2.14 “Disability” shall have the same meaning as defined in any long-term
disability policy or benefit contract maintained by the Company that is
applicable to the Participant and in effect on the grant date.

 

  2.15 “Employee” means any person who, on any applicable date, is a common law
employee of the Company or any Related Entity. A worker who is classified as
other than a common law employee but who is subsequently reclassified as a
common law employee of the Company for any reason and on any basis will be
treated as a common law employee only from the date that reclassification occurs
and will not retroactively be reclassified as an Employee for any purpose of
this Plan.

 

  2.16 “Excluded Transaction” means a plan of reorganization, merger,
consolidation, or similar transaction that would result in the Voting Securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into Voting Securities of
the surviving corporation or any parent thereof) at least fifty percent (50%) of
the combined voting power of the Voting Securities of the entity surviving the
plan of reorganization, merger, consolidation, or similar transaction (or the
parent of such surviving entity) immediately after such plan of reorganization,
merger, consolidation, or similar transaction.

 

  2.17 “Grant Date” means the date an Award is granted to a Participant pursuant
to the Plan.

 

  2.18 “Participant” means any eligible individual as set forth in Article 4 to
whom an Award is granted.

 

  2.19 “Performance-Based Compensation” means compensation under an Award that
is intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.

 

4



--------------------------------------------------------------------------------

  2.20 “Performance Measures” mean measures as described in Article 7 on which
the performance goals are based and which are approved by the Company’s
shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.

 

  2.21 “Performance Period” means the period of time, as determined by the
Committee, during which the performance goals must be met in order to determine
the degree of payout with respect to an Award; provided, however, that in no
event shall such a period be less than twelve (12) consecutive months.

 

  2.22 “Plan Year” means the Company’s fiscal year which begins January 1 and
ends December 31.

 

  2.23 “Related Entity” means any entity with whom the Company would be
considered a single employer under Code Section 414(b) or (c), but modified as
permitted under any Code section relevant to the purpose for which the
definition is applied.

 

  2.24 “Service” means a Participant’s employment relationship with the Company
or Related Entity.

 

  2.25 “Specified Employee” means a “specified employee” within the meaning of
Code Section 409A and any specified employee identification policy or procedure
of the Company.

 

  2.26 “Termination of Employment” or “Terminates Employment” means a separation
from Service of a Participant, within the meaning of Code Section 409A.

 

  2.27 “Voting Securities” means any securities which ordinarily possess the
power to vote in the election of directors without the happening of any
pre-condition or contingency.

Article 3. Administration

3.1 General. The Committee shall be responsible for administering this Plan,
subject to this Article 3 and the other provisions of this Plan. The Committee
may employ attorneys, consultants, accountants, agents, and other individuals,
any of whom may be an Employee, and the Committee, the Company, and its officers
and Directors shall be entitled to rely upon the advice, opinions, or valuations
of any such individuals. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested individuals.

3.2 Authority of the Committee. Subject to any express limitations set forth in
the Plan, the Committee shall have full and exclusive discretionary power and
authority to take such actions as it deems necessary and advisable with respect
to the administration of the Plan including, but not limited to, the following:

 

  (a) To determine from time to time which of the persons eligible under the
Plan shall be granted Awards, when and how each Award shall be granted, what
type or combination of types of Awards shall be granted, the provisions of each
Award granted (which need not be identical);

 

  (b) To construe and interpret the Plan and Awards granted under it, and to
establish, amend, and revoke rules and regulations for its administration. The
Committee, in the exercise of this power, may correct any defect, omission, or
inconsistency in the Plan or in an Award Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective;

 

  (c) To approve forms of Award Agreements for use under the Plan;

 

  (d) To amend the Plan or any Award Agreement as provided in the Plan;

 

  (e) To adopt subplans and/or special provisions applicable to Awards regulated
by the laws of a jurisdiction other than and outside of the United States. Such
subplans and/or special provisions may take precedence over other provisions of
the Plan, but unless otherwise superseded by the terms of such subplans and/or
special provisions, the provisions of the Plan shall govern; and

 

  (f) To authorize any person to execute on behalf of the Company any instrument
required to effectuate any Award previously granted by the Committee.

 

5



--------------------------------------------------------------------------------

3.3 Delegation. The Committee may delegate to one or more of its members or to
one or more officers of the Company or any Related Entity or Affiliate or to one
or more agents or advisors such administrative duties or powers as it may deem
advisable, and the Committee or any individuals to whom it has delegated duties
or powers as aforesaid may employ one or more individuals to render advice with
respect to any responsibility the Committee or such individuals may have under
this Plan. The Committee may, by resolution, authorize one or more officers of
the Company to do one or both of the following on the same basis as can the
Committee: (a) designate Employees to be recipients of Awards; (b) determine the
size of any such Awards; provided, however, (i) the Committee shall not delegate
such responsibilities to any such officer for Awards to be granted to such
officer; (ii) the resolution providing such authorization sets forth the total
number of Awards such officer(s) may grant; and (iii) the officer(s) shall
report periodically to the Committee regarding the nature and scope of the
Awards granted pursuant to the authority delegated.

3.4 Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of this Plan and all related orders and resolutions
of the Board shall be final, conclusive, and binding on all persons, including
the Company, its stockholders, Employees, Participants, and their estates and
beneficiaries.

Article 4. Eligibility and Participation

4.1 Eligibility. Persons eligible to participate in this Plan include all
officers and key Employees of the Company, or those who will become officers or
key Employees, whose performance or contribution, as determined by the
Committee, benefits or will benefit the Company.

4.2 Actual Participation. Subject to the provisions of this Plan, the Committee
may, from time to time, select from all eligible individuals, those individuals
to whom Awards shall be granted and shall determine, in its sole discretion, the
nature of any and all terms permissible by law and the amount of each Award.

Article 5. Awards

5.1 Grant of Cash-Based Awards. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Cash-Based Awards to
Participants in such amounts and upon such terms as the Committee may determine.
The Committee may grant Cash-Based Awards that are payable based on the
attainment of a specified performance goal (or goals), with or without
additional Service requirements, as established by the Committee in its
discretion.

5.2 Value of Cash-Based Awards. Each Cash-Based Award shall specify a payment
amount or payment range as determined by the Committee. The Committee may
establish a performance goal or goals in its discretion. If the Committee
exercises its discretion to establish performance goals, the number and/or value
of such Cash-Based Award (the “Performance-Based Compensation Award”) that will
be paid out to the Participant will depend on the extent to which the
performance goals are met and additional Service requirements, if any, are met.

5.3 Maximum Cash-Based Awards. The maximum aggregate amount awarded or credited
under this Plan with respect to Cash-Based Awards to any one Participant in any
one Plan Year may not exceed $8,000,000, determined as of the date of payout.

5.4 Payment of Cash-Based Awards. Payment, if any, with respect to a Cash-Based
Award shall be made in cash, in accordance with the terms of the applicable
Award Agreement, and as the Committee determines in accordance with Code
Section 409A, to the extent applicable. All Cash-Based Awards hereunder shall be
paid no later than March 15 following the Plan Year for which the Awards were
earned.

5.5 Termination of Employment. The Committee shall determine the extent to which
the Participant shall have the right to receive payment for Cash-Based Awards,
if any, following termination of the Participant’s

 

6



--------------------------------------------------------------------------------

employment with or provision of services to the Company or any Affiliate or
Related Entity, as the case may be. Such provisions shall, subject to
Section 5.7, be determined in the sole discretion of the Committee, such
provisions may be included in an agreement entered into with each Participant,
but need not be uniform among all Awards of Cash-Based Awards issued pursuant to
the Plan, and may reflect distinctions based on the reasons for termination.

5.6 Compliance With Section 409A. To the extent applicable, it is intended that
the Plan and all Awards hereunder comply with the requirements of Section 409A
of the Code, and the Plan and all Award Agreements shall be interpreted and
applied by the Committee in a manner consistent with this intent in order to
avoid the imposition of any additional tax under Section 409A of the Code. In
the event that any provision of the Plan or an Award Agreement is determined by
the Committee to not comply with the applicable requirements of Section 409A of
the Code, the Committee shall have the authority to take such actions and to
make such interpretations or changes to the Plan or an Award Agreement as the
Committee deems necessary to comply with such requirements, provided that the
Committee shall act in a manner that is intended to preserve the economic value
of the Award to the Participant. In no event whatsoever shall the Company be
liable for any additional tax, interest, or penalties that may be imposed on any
Participant by Section 409A of the Code or any damages for failing to comply
with Section 409A of the Code.

5.7 Compliance With Section 162(m). The Plan shall be interpreted and construed
in accordance with Section 162(m) of the Code. A Participant shall be eligible
to receive payment with respect to a Performance-Based Compensation Award only
to the extent that the performance goals for such Performance Period are
achieved and the terms of the Award applied against such performance goals
determines that all or a portion of such Participant’s Performance-Based
Compensation Award has been earned for the Performance Period. Following the
completion of a Performance Period, the Committee shall review and certify in
writing whether, and to what extent, the Performance-Based Compensation Award
for the Performance Period was achieved and then the amount thereof.

Article 6. Awards Not Assignable or Transferable

Except as expressly authorized by the Committee, during a Participant’s
lifetime, his Awards shall be payable only to the Participant. Awards shall not
be assignable or transferable other than by will or the laws of descent and
distribution or, subject to the consent of the Committee, pursuant to a domestic
relations order entered into by a court of competent jurisdiction; no Awards
shall be subject, in whole or in part, to attachment, execution, or levy of any
kind; and any purported assignment or transfer in violation of this Article 6
shall be null and void. The Committee may establish such procedures as it deems
appropriate for a Participant to designate a beneficiary to whom any amounts
payable in the event of, or following, the Participant’s death may be provided.

Article 7. Performance Measures

7.1 Performance Measures. The performance goals upon which the payment of a
Performance-Based Compensation Award to a Covered Employee that is intended to
qualify as Performance-Based Compensation shall be limited to the following
Performance Measures:

 

  (a) Net earnings or net income (before or after taxes);

 

  (b) Earnings per share;

 

  (c) Deposit or asset growth;

 

  (d) Net operating income;

 

  (e) Return measures (including return on assets and equity);

 

  (f) Fee income;

 

  (g) Earnings before or after taxes, interest, depreciation and/or
amortization;

 

7



--------------------------------------------------------------------------------

  (h) Interest spread;

 

  (i) Productivity ratios;

 

  (j) Share price (including, but not limited to, growth measures and total
shareholder return);

 

  (k) Expense targets;

 

  (l) Credit quality;

 

  (m) Efficiency ratio;

 

  (n) Market share;

 

  (o) Customer satisfaction;

 

  (p) NIACC (net income after cost of capital);

 

  (q) Revenue (including gross revenue, net revenue and revenue growth); or

 

  (r) Any combination of the foregoing.

Any Performance Measure(s) may be used to measure the performance of the
Company, Related Entity, and/or Affiliate as a whole or any business unit of the
Company, Related Entity, and/or Affiliate, or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate. The
Committee also has the authority to provide for accelerated payment of any Award
based on the achievement of performance goals pursuant to the Performance
Measures specified in this Article 7; provided, however, that any restrictions
on acceleration of payment under Code Section 409A shall be observed.

7.2 Evaluation of Performance. The Committee may provide in any such Award that
any evaluation of performance may include or exclude any of the following events
that occur during a Performance Period: (a) asset write-downs; (b) litigation or
claim judgments or settlements; (c) the effect of changes in tax laws,
accounting principles, or other laws or provisions affecting reported results;
(d) any reorganization and restructuring programs; (e) extraordinary items
(defined in the next sentence); (f) acquisitions or divestitures; and
(g) foreign exchange gains and losses. “Extraordinary items” mean (a) unusual,
and/or nonrecurring items of gain or loss (including, but not limited to,
adjustments upward or downward in financial or other results that are required
due to correction of errors, whether involving a financial restatement or
otherwise); (b) gains or losses on the disposition of a business; (c) changes in
tax or accounting regulations or laws; or (d) the effect of a merger or
acquisition, all of which must be identified in the audited financial
statements, including footnotes, or Management Discussion and Analysis section
of the Company’s annual report. To the extent such inclusions or exclusions
affect Performance-Based Compensation Awards to Covered Employees, they shall be
prescribed in a form that meets the requirements of Code Section 162(m) for
deductibility.

7.3 Adjustment of Performance-Based Compensation. Awards that are intended to
qualify as Performance-Based Compensation may not be adjusted upward in a manner
that would cause loss of exemption under Code Section 162(m). The Committee
shall retain the discretion to adjust such Awards downward, either on a formula
or discretionary basis or any combination, as the Committee determines.
Notwithstanding the above, if an error in the measurement of performance results
is discovered after an Award payment is made, and if the error would have
resulted in a higher Award payment, the Participant shall receive an additional
payment unless the Committee uses negative discretion to disallow the payment.
Similarly, if the error would have resulted in a lower payment, the Committee
may notify the Participant that repayment of the overpaid amount is required.

If a Participant is promoted, demoted, or transferred to a different business
unit during a performance period, the Committee may determine that the
Participant is no longer eligible to receive a payment under this Plan, and
shall then determine, in its sole discretion, what compensation if any shall be
provided.

 

8



--------------------------------------------------------------------------------

7.4 Committee Discretion. In the event that applicable tax, corporate, or
securities laws change to permit the Committee discretion to alter the governing
Performance Measures without obtaining shareholder approval of such changes, the
Committee shall, subject to Section 5.7, have sole discretion to make such
changes without obtaining shareholder approval. In addition, in the event that
the Committee determines that it is advisable to grant Awards that shall not
qualify as Performance-Based Compensation, the Committee may make such grants
without satisfying the requirements of Code Section 162(m) and base payout on
Performance Measures other than those set forth in Section 7.1.

Article 8. Beneficiary Designation

Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant under this Plan, shall be in a form
prescribed by the Committee, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. In
the absence of any such beneficiary designation, benefits remaining unpaid or
rights remaining unexercised at the Participant’s death shall be paid to or
exercised by the Participant’s executor, administrator, or legal representative.

Article 9. Rights of Participants

9.1 Employment. Nothing in this Plan or an Award Agreement shall: (a) interfere
with or limit in any way the right of the Company, its Affiliates, and/or its
Subsidiaries to terminate any Participant’s employment or Service at any time or
for any reason not prohibited by law, or (b) confer upon any Participant any
right to continue his employment for any specified period of time. Neither an
Award nor any benefits arising under this Plan shall constitute an employment
contract with the Company or any Affiliate or Related Entity and, accordingly,
subject to Articles 3 and 11, this Plan and the benefits hereunder may be
terminated at any time in the sole and exclusive discretion of the Committee
without giving rise to any liability on the part of the Company, its Affiliates,
and/or its Subsidiaries.

9.2 Participation. No individual shall have the right to be selected to receive
an Award under this Plan, or, having been so selected, to be selected to receive
a future Award.

Article 10. Change in Control

10.1 Change in Control of the Company. Notwithstanding any other provision of
this Plan to the contrary, the provisions of this Article 10 shall apply in the
event of a Change in Control, unless otherwise determined by the Committee in
connection with the grant of an Award as reflected in the applicable Award
Agreement.

 

  (a) Performance Goals. Upon a Change in Control, all then-outstanding Awards
with performance goals yet to be achieved shall be considered to be earned at
target values, or at such value otherwise determined by the terms and conditions
set forth in the applicable Award Agreement, and payable at the time set forth
in the applicable Award Agreement.

 

  (b) Awards With Service Requirements. Upon a Participant’s involuntary
termination for a reason other than Cause during the one (1) year period
following a Change in Control, any Service requirement applicable to
then-outstanding Awards shall be considered satisfied.

Article 11. Amendment and Termination

11.1 Amendment and Termination of the Plan and Award Agreements.

 

  (a) Subject to subparagraph (b) of this Section 11.1 and Section 11.3 of the
Plan, the Board may at any time terminate the Plan or an outstanding Award
Agreement and the Committee may, at any time and from time to time, amend the
Plan or an outstanding Award Agreement.

 

9



--------------------------------------------------------------------------------

  (b) Notwithstanding the foregoing, no amendment of this Plan shall be made
without shareholder approval if shareholder approval is required pursuant to
rules promulgated by any stock exchange or quotation system on which the
Company’s shares are listed or quoted or by applicable U.S. state corporate laws
or regulations, applicable U.S. federal laws or regulations, and the applicable
laws of any foreign country or jurisdiction where Awards are, or will be,
granted under the Plan.

11.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. Subject to Section 7.3, the Committee may make adjustments in the terms
and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, the events
described in Section 7.2 hereof) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent unintended diminution or enlargement of the
benefits or potential benefits intended to be made available under this Plan.
The determination of the Committee as to the foregoing adjustments, if any,
shall be conclusive and binding on Participants under this Plan. By accepting an
Award under this Plan, a Participant agrees to any adjustment to the Award made
pursuant to this Section 11.2 without further consideration or action.

11.3 Awards Previously Granted. Notwithstanding any other provision of this Plan
to the contrary, other than Sections 11.2 or 11.4 no termination or amendment of
this Plan or an Award Agreement shall adversely affect in any material way any
Award previously granted under this Plan, without the written consent of the
Participant holding such Award.

11.4 Amendment to Conform to Law. Notwithstanding any other provision of this
Plan to the contrary, the Committee may amend the Plan or an Award Agreement, to
take effect retroactively or otherwise, as deemed necessary or advisable for the
purpose of conforming the Plan or an Award Agreement to any present or future
law relating to plans of this or similar nature, and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 11.4
to any Award granted under the Plan without further consideration or action.

Article 12. Reporting and Withholding

The Company shall have the power and the right to report income and to deduct or
withhold, or require a Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.

Article 13. Successors

All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

Article 14. General Provisions

14.1 Forfeiture Events.

 

  (a)

The Committee may specify in an Award Agreement that the Participant’s rights,
payments, and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture, or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of employment for Cause, termination of the Participant’s provision
of

 

10



--------------------------------------------------------------------------------

  services to the Company, Affiliate, or Related Entity, violation of material
Company, Affiliate, or Related Entity policies, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company, any Affiliate, or Related Entity.

 

  (b) If any of the Company’s financial statements are required to be restated
resulting from errors, omissions, or fraud, the Committee may (in its sole
discretion, but acting in good faith) direct that the Company recover all or a
portion of any Award granted or paid to a Participant with respect to any fiscal
year of the Company the financial results of which are negatively affected by
such restatement. The amount to be recovered from the Participant shall be the
amount by which the Award exceeded the amount that would have been payable to
the Participant had the financial statements been initially filed as restated,
or any greater or lesser amount (including, but not limited to, the entire
Award) that the Committee shall determine. In no event shall the amount to be
recovered by the Company be less than the amount required to be repaid or
recovered as a matter of law (including but not limited to amounts that are
required to be recovered or forfeited under Section 304 of the Sarbanes-Oxley
Act of 2002 or Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010). The Committee shall determine whether the Company shall
effect any such recovery: (i) by seeking repayment from the Participant; (ii) by
reducing (subject to applicable law and the terms and conditions of the
applicable plan, program or arrangement) the amount that would otherwise be
payable to the Participant under any compensatory plan, program, or arrangement
maintained by the Company, an Affiliate, or any Related Entity; (iii) by
withholding payment of future increases in compensation (including the payment
of any discretionary bonus amount) or grants of compensatory awards that would
otherwise have been made in accordance with the Company’s otherwise applicable
compensation practices; or (iv) by any combination of the foregoing.

14.2 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

14.3 Severability. In the event any provision of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

14.4 Requirements of Law. The granting of and settlement of Awards under this
Plan shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required.

14.5 Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, its Subsidiaries, or its
Affiliates may make to aid it in meeting its obligations under this Plan.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative, or any other individual. To the extent that any individual
acquires a right to receive payments from the Company or any Affiliate or
Related Entity under this Plan, such right shall be no greater than the right of
an unsecured general creditor of the Company or the Related Entity or Affiliate,
as the case may be. All payments to be made hereunder shall be paid from the
general funds of the Company, or the Related Entity or Affiliate, as the case
may be and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as expressly
set forth in this Plan.

14.6 Retirement and Welfare Plans. Neither Awards made under this Plan nor cash
paid pursuant to such Awards may be included as “compensation” for purposes of
computing the benefits payable to any Participant under the Company’s or any
Related Entity’s or Affiliate’s retirement plans (both qualified and
nonqualified) or

 

11



--------------------------------------------------------------------------------

welfare benefit plans unless such other plan expressly provides that such
compensation shall be taken into account in computing a Participant’s benefit.

14.7 Deferred Compensation.

 

  (a) The Committee may grant Awards under the Plan that provide for the
deferral of compensation within the meaning of Code Section 409A. It is intended
that such Awards comply with the requirements of Code Section 409A so that
amounts deferred thereunder are not includible in income before actual payment
and are not subject to an additional tax of twenty percent (20%) at the time the
deferred amounts are no longer subject to a substantial risk of forfeiture.

 

  (b) Notwithstanding any provision of the Plan or Award Agreement to the
contrary, if one or more of the payments or benefits to be received by a
Participant pursuant to an Award would constitute deferred compensation subject
to Code Section 409A and would cause the Participant to incur any penalty tax or
interest under Code Section 409A or any regulations or Treasury guidance
promulgated thereunder, the Committee may reform the Plan and Award Agreement to
comply with the requirements of Code Section 409A and to the extent practicable
maintain the original intent of the Plan and Award Agreement. By accepting an
Award under this Plan, a Participant agrees to any amendments to the Award made
pursuant to this Section 14.7(b) without further consideration or action.

14.8 Nonexclusivity of This Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.

14.9 No Constraint on Corporate Action. Nothing in this Plan shall be construed
to: (a) limit, impair, or otherwise affect the Company’s or a Related Entity’s
or an Affiliate’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or (b) limit the right or power of the Company or a Related
Entity or an Affiliate to take any action which such entity deems to be
necessary or appropriate.

14.10 Payments to a Trust. The Committee is authorized to cause to be
established a trust agreement or several trust agreements or similar
arrangements from which the Committee may make payments of amounts due or to
become due to any Participants under the Plan.

14.11 Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the state of Ohio, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under this Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of Ohio to
resolve any and all issues that may arise out of or relate to this Plan or any
related Award Agreement.

14.12 Delivery and Execution of Electronic Documents. To the extent permitted by
applicable law, the Company may: (a) deliver by email or other electronic means
(including posting on a website maintained by the Company or by a third party
under contract with the Company) all documents relating to the Plan or any Award
thereunder and all other documents that the Company is required to deliver to
its security holders (including without limitation, annual reports and proxy
statements), and (b) permit Participants to electronically execute applicable
Plan documents (including, but not limited to, Award Agreements) in a manner
prescribed to the Committee.

 

12



--------------------------------------------------------------------------------

14.13 No Representations or Warranties Regarding Tax Effect. Notwithstanding any
provision of the Plan to the contrary, the Company, its Affiliates and
Subsidiaries, the Board, and the Committee neither represent nor warrant the tax
treatment under any federal, state, local, or foreign laws and regulations
thereunder (individually and collectively referred to as the “Tax Laws”) of any
Award granted or any amounts paid to any Participant under the Plan including,
but not limited to, when and to what extent such Awards or amounts may be
subject to tax, penalties, and interest under the Tax Laws.

14.14 Indemnification. Subject to requirements of Ohio law, each individual who
is or shall have been a member of the Board, or a Committee appointed by the
Board, or an officer of the Company to whom authority was delegated in
accordance with Article 3, shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
this Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his/her own behalf, unless such loss, cost, liability, or expense
is a result of his/her own willful misconduct or except as expressly provided by
statute. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such individuals may be entitled under
the Company’s Articles of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

13